DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jan. 28, 2021, has been entered.
Claims 1-3 and 14-15 are pending. Claims 1-2 and 14-15 have been amended. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1, 3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Segall (US Publication No. 2013/0016786 A1) in view of Jung et al. (US Publication No. 2013/0336396 A1) and Hong et al.  (US Publication No. 2012/0243614 A1).

       	Regarding claim 1, 
Segall meets the claim limitations, as follows:
A video decoding method comprising: 
receiving a bitstream of an encoded video (i.e.  receive bitstream 500)(Fig. 20)
obtaining, from the bitstream, shape information of one or more scanning units comprised in a current picture (i.e. Fig. 7 shows the tiles. Fig. 9 shows the encoding of additional information in bitstream including the number of columns in a tile and the number of rows in a tile, which defines the shape of tiles as shown in Fig. 7.)(Fig. 7 and  9A, para[0047],[0053]-[0056]), the one or more scanning units consisting of a predetermined number of adjacent largest coding units from among a plurality of largest coding units split from the current a picture (i.e. The macroblocks (e.g., largest coding units) within each of the tiles are encoded and decoded in a raster scan order.  Since num_column_minus1 and num_rows_minus1 determine the LCUs in each tile, therefore each tile consists a predetermined LCUs around each LCU in a tile as shown in Fig. 7. )(Fig. 7, para[0047], [0066]-[0067]), the shape information indicating a number of largest coding units in a single row in the scanning unit (i.e. the number of column in a tile in Fig. 9A or num_column_minus1)(Fig. 7 and 9A, [0066]-[0067]) and a number of largest coding units in a single column in the scanning unit (i.e. the , 
determining a shape of the one or more scanning units of the current picture, based on the obtained shape information (i.e. The number of columns and number of rows in a tile);(Fig. 7 and 9A, para[0047] and [0056]), a scanning unit among the one or more scanning units of the current picture consisting of NxM largest coding units, wherein at least one of N and M is larger than 1, N indicates the number of largest coding units in a single row in the scanning unit (i.e. num_column_minus1), and M indicates the number of largest coding units in a single column in the scanning unit (i.e.  num_column_minus1 and num_rows_minus1 determine the LCUs in each tile. If tiles are being used in the encoding and decoding, then num_column_minus1 and num_rows_minus1 are greater than 0. )(Fig. 7, para[0047],[0056], [0066]-[0067])
 obtaining, from the bitstream, processing order information of the one or more scanning units of the current picture (i.e. a decoding order flag 510 in the bitstream to indicate whether the bitstream 500 is provided in the manner indicated by FIG. 18, or in a manner indicated by FIG. 19.);(Fig. 18-20, para[0093]-[0095])
determining a processing order of the one or more scanning units of the current picture, based on the processing order information of the one or more scanning units (i.e. The flag indicates that the decoding is to be performed in a raster scan order across at least two tiles. Fig. 18 shows each tile is provided in a raster scan order (e.g., Tile A, Tile B, Tile C, Tile D, Tile E, Tile F, Tile G, Tile H, Tile I) within each frame (e.g., picture).);(Abstract and Fig. 18-20, para[0093]-[0095]) 

an order of performing processing from the lower scanning unit to the upper scanning unit;
determining a processing order of coding units in a largest coding unit among largest coding units comprised in the one or more scanning units; and
decoding coding units in the plurality of largest coding units comprised in the current picture according to the determined processing order of the one or more scanning units and the determined processing order of coding units in largest coding units comprised in the one or more scanning units,
wherein the determining of the processing order of coding units in a largest coding unit among largest coding units comprises:
determining the coding units by splitting at least one of a height and a width of the largest coding unit among largest coding units comprised in the one or more scanning units; and
determining as a processing order of the coding units in the largest coding unit a first order of performing processing in a rightward direction from a left coding unit to a right coding unit in a row of the coding units or a second order of performing processing in a leftward direction from the right coding unit to the left coding unit in the row of the coding units.
However, in the same field of endeavor Jung et al. discloses the deficient claim limitations, as follows:
determining a processing order of coding units in a largest coding unit among largest coding units comprised in the one or more scanning units (i.e. a 
 decoding coding units in the plurality of largest coding units comprised in the current picture (i.e. the coding units within the maximum coding unit 1900) according to the determined processing order of the one or more scanning units and the determined processing order of coding units in largest coding units comprised in the one or more scanning units (i.e. Fig. 5 shows the decoder 500 for decoding coding units. Fig. 19 shows the scanning order for decoding coding units, wherein a scanning order and scan indices of the coding units having a tree structure within the maximum coding unit 1900 may be defined as the order of from the coding units having a depth of 2 to the coding units having a depth of 3 as shown in Fig. 19.);(Fig. 5, 19, para[0256])
wherein the determining of the processing order of coding units in a largest coding unit among largest coding units comprises:
determining the coding units by splitting at least one of a height and a width of the largest coding unit among largest coding units comprised in the one or more scanning units (i.e. Fig. 19 shows a maximum coding unit 1900 is splitted into multiple coding units using a tree structure. ); (Fig. 19, para[0254]-[0256])
determining as a processing order of the coding units in the largest coding unit a first order of performing processing in a rightward direction from a left coding unit to a right coding unit in a row of the coding units or a second order of performing processing in a leftward direction from the right coding unit to the left coding unit in the row of the coding units  (i.e. a scanning order and scan indices of the coding units having a tree structure within the maximum coding unit 1900 may be defined as the order of from the coding units having a depth of 2 to the coding units having a depth of 3 as shown in Fig. 19. Here the scanning order shown as arrow in Fig. 19 performs from left to right direction. );(Fig. 19, para[0256])
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Segall’s tile A-D with Jung’s teaching to further split LCU into CU and decode CUs with rightward scanning order, the motivation being to encoding and decoding the image data for the maximum coding unit based on the information about the coded depth (Jung Abstract).
Segall and Jung et al. do not explicitly disclose the following claim limitations:
an order of performing processing from the lower scanning unit to the upper scanning unit;
However, in the same field of endeavor Hong et al. discloses the deficient claim limitations, as follows:
an order of performing processing from the lower scanning unit to the upper scanning unit (i.e. The scan order of CUs within the LCUs of 503 is performed from the lower CU to the upper CU);(Fig. 5, para[0088])
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Segall’s scanning order of tile A-I with Hong’s teaching on the scanning order of CUs 

Regarding claim 2, the rejection of claim 1 is incorporated herein. 
June et al. meets the claim limitations, as follows:
The video decoding method of claim1, wherein the largest coding units is hierarchically split into one or more coding units having a depth, a coding unit of a current depth is split into coding units having a lower depth, independently from neighboring coding units, and coding units of the current depth in each of the largest coding units are decoded according to a processing order of the coding units determined with respect to each of the largest coding units(i.e. The partitions of the prediction unit 910 may include asymmetrical partitions having a predetermined shape and depth level as shown in Fig. 9. The number order of the blocks shows the processing order.  );(Fig. 9 and 29, para[0158] and [0289])

Regarding claim 3, the rejection of claim 1 is incorporated herein. 
Segall meets the claim limitations, as follows:
The video decoding method of claim 1, wherein the determining of the shape of the one or more scanning units comprises determining a whole of the picture as one scanning unit (i.e. a frame of the video includes at least one tile. If a frame only includes one tile, then a whole picture is one scanning unit.).(Abstract)



Regarding claim 15, all claimed limitations are set forth and rejected as per discussion for claim 1, as a video encoding method is a reverse process of video decoding method of claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE H LUO whose telephone number is (571)270-5635.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/KATE H LUO/Primary Examiner, Art Unit 2488